Citation Nr: 1619994	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-26 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for the service-connected posttraumatic stress disorder (PTSD) with depressive disorder in excess of 50 percent from April 20, 2010 to September 12, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1971 to May 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the RO in Houston, Texas, which denied an increased rating in excess of 50 percent for PTSD, and an October 2013 rating decision, which denied entitlement to TDIU.  

During the pendency of the appeal, a January 2014 decision of a decision review officer granted a 70 percent disability rating for PTSD for the period from September 12, 2013 (the earliest ascertainable date that the Veteran was entitled to a 70 percent rating).  While the TDIU issue was denied by an October 2013 rating decision, the Board retains jurisdiction over the matter from April 20, 2010 (date of claim for an increased rating for PTSD) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In January 2016, the Veteran provided testimony from Houston, Texas, before the undersigned Veterans Law Judge, who was seated in Washington, DC, during a Board videoconference hearing.  The hearing transcript has been associated with the record.  In the instant decision, the Board is granting a 70 percent disability rating for PTSD from April 20, 2010 to September 12, 2013, which, as discussed in detail below, constitutes a full grant of the benefit sought on appeal.  At the January 2016 Board hearing, the Veteran stipulated that a grant of a 70 percent disability rating, from April 20, 2010 to September 12, 2013, would fully satisfy the appeal with respect to the issue.  See January 2016 Board hearing transcript.  



FINDINGS OF FACT

1.  For the increased rating period on appeal from April 20, 2010 to September 12, 2013, the PTSD was characterized by occupational and social impairment with deficiencies in most areas due to symptoms including suspiciousness, paranoia, difficulty sleeping, nightmares, and isolation-seeking behavior.  

2.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from April 20, 2010 to September 12, 2013, the criteria for an increased disability rating of 70 percent for PTSD have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for TDIU, is in essence, a claim for an increased rating.  

The Board is granting a 70 percent disability rating for PTSD from April 20, 
2010 to September 12, 2013, which, as discussed in detail below, constitutes a full grant of the benefit sought on appeal as to the issue.  As such, no further discussion of VA's duty to notify and to assist is necessary with respect to the issue of an increased rating for PTSD.  

An August 2013 notice letter substantially satisfied the provisions of 38 U.S.C.A. § 5013(a) for the TDIU issue.  In this letter, the RO informed the Veteran of the evidence generally needed to support the TDIU claim, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The notice letter specifically included notice that the evidence must show that service-connected disabilities prevent one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU; thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

The Veteran also received VA examinations in June 2010 and September 2013.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R 
§ 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." 

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).        

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
50 percent disability rating assigned for the appeal period from April 20, 2010 to September 12, 2013.  Specifically, in an April 2010 statement, the Veteran wrote that symptoms of PTSD had recently worsened, and that it was difficult to function without medication and counseling.  In a September 2013 statement, the Veteran wrote that he had been experiencing memory problems and the inability to adapt to stressful circumstances.  A March 2014 statement reflects the Veteran wrote that symptoms of PTSD have been the same since 2010, and at the January 2016 Board hearing the Veteran testified experiencing symptoms of PTSD including suspiciousness, obsessive compulsive behavior, and isolation-seeking behavior from 2010 to 2013.  

In a September 2013 statement, the Veteran's spouse wrote that the Veteran was impatient, quarrelsome, and generally angry.  The Veteran's spouse also wrote that the Veteran routinely insolated himself.  An April 2011 VA treatment records reflects the Veteran reported nightmares, depression, and a fear of the bedroom or sleep time.  

The Veteran underwent a VA examination in June 2010.  At the June 2010 VA examination, the Veteran reported symptoms of nightmares, flashbacks, irritability, suspiciousness, anxiety, and depression.  The Veteran also reported a short attention span, being easily distracted, and that he experienced delusional thoughts, including thoughts of people following him.  The Veteran denied a history of suicide attempts.  Upon examination, the VA examiner assessed signs of suspiciousness, obsessive compulsive behavior, impaired attention and/or focus, flattened affect, anxiety, irritability, guilt, crying episodes, and depressed mood.   The VA examiner opined that the PTSD manifested as occupational and social impairment with difficulties establishing and maintaining effective work and social relationships, and assigned a GAF score of 55.   

A June 2010 VA treatment record reflects the Veteran reported irritability and nightmares, and denied suicidal or homicidal ideation.  Private treatment records from November 2011 to March 2012 reflect the Veteran reported symptoms of depression and denied suicidal or homicidal ideations, and the private examiner assessed findings including a flattened affect, depressed mood, with an intact memory and a goal directed thought process.  

A January 2012 letter reflects a private examiner wrote that the Veteran had experienced symptoms of depression, nightmares, and flashbacks, which extremely impaired social and occupational functioning.  A December 2012 VA treatment record reflects the Veteran reported feeling "jumpy," emotionally numb, distant or cut off from other people, and experienced repeated disturbing memories, thoughts, or images.  

At the January 2016 Board hearing, the Veteran testified as to experiencing symptoms of suspiciousness, obsessive compulsive behavior, and isolation-seeking behavior from 2010 to 2013, with a short attention span beginning in 2010, and advanced experiencing suicidal ideation during and prior to 2011.  The Veteran also testified as to waking up throughout the night to check if doors were locked and whether the alarm was on.  See January 2016 Board hearing transcript.  

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from April 20, 2010 to September 12, 2013, the severity of the Veteran's psychiatric symptoms more nearly approximate a rating based on occupational and social impairment, with deficiencies in most areas, as described for a higher 70 percent rating under Diagnostic Code 9411, as the Board finds that the serviced-connected PTSD with depression has resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including suspiciousness, paranoia, difficulty sleeping, nightmares, and isolation-seeking behavior.  Specifically, a review of the relevant lay and medical evidence, including the VA and private treatment records, the June 2010 VA examination, the January 2012 letter from a private examiner, and the January 2016 Board hearing transcript, reveals that the Veteran has experienced occupational and social impairment with deficiencies in most areas.

The June 2010 VA examiner assessed suspiciousness, obsessive compulsive behavior, impaired attention and/or focus, flattened affect, anxiety, irritability, guilt, crying episodes, and depressed mood.  The January 2012 private examiner opined that symptoms of PTSD extremely impaired social and occupational functioning.  The Veteran's wife wrote that the Veteran routinely isolated himself, and at the January 2016 Board hearing, the Veteran reported experiencing symptoms of suspiciousness, obsessive compulsive behavior, isolation-seeking behavior, and suicidal ideation from 2010 to 2013, as well as testifying to waking up throughout the night to check if doors were locked and whether the alarm was on.  Accordingly, the Board finds that, after resolving all reasonable doubt in favor of the Veteran, for the rating period from April 20, 2010 to September 12, 2013, the severity of the Veteran's occupational and social impairment and symptoms due to service-connected PTSD more nearly approximates the criteria a higher 70 percent disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The appeal for an increased disability rating for PTSD with depression is fully granted in this Board decision.  At the January 2016 Board hearing, the Veteran indicated that a 70 percent disability rating, from the date of claim for increased rating on April 20, 2010 to September 12, 2013 (the date of most recent VA examination) would fully satisfy the appeal as to this issue.  See January 2016 Board hearing transcript.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an increased rating was knowing and intelligent, was made with representation and in the presence of the representative, and was supported by the Veteran's testimony and the other evidence of record.

Because a 70 percent disability rating for PTSD with depression is granted from April 20, 2010 to September 12, 2013, the Veteran had limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an increased rating in excess of 70 percent for the entire rating period on appeal.  See 38 C.F.R. § 20.204 (2015) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of a disability rating in excess of 70 percent for the entire rating period on appeal are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); see also Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  In summary, the Board finds that the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411 for the appeal period from April 20, 2010 to September 12, 2013; therefore, the appeal is fully granted. 38 C.F.R. §§ 4.3, 4.7.   

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule, which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 
100 percent rating.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).
If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director of Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 
331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran seeks a TDIU based on PTSD rated as 70 percent disabling, sinus residuals rated as 10 percent disabling, tinnitus rated as 10 percent disabling, hemorrhoids rated as 10 percent disabling, and left ear hearing loss rating as zero percent disabling.  Initially, the Board finds that the service-connected disabilities meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU because service-connected PTSD is rated at 60 percent or more.  

A September 2010 VA treatment note reflects the Veteran reported that he did not want to work any longer because people "irritate him."  At the June 2010 VA examination, the Veteran reported that, although he had retired from tax auditing, he was currently self-employed, working from home.  Subsequently, a November 2011 VA treatment record reflects the Veteran reported the ability to handle the "workload his position requires." 

In the January 2012 VA Form 21-8940 the Veteran listed four years of college with no additional training.  The Veteran's reported work history includes "self-employed" 20 hours per week from March 2001 forward, earning $10,000 per month with five hours of work lost per week due to the service-connected PTSD.  The Veteran also reported earning $110,000 in 2004, and was currently working part-time, earning $65,000 over the previous 12 months.  

A January 2012 letter reflects a private examiner wrote that the Veteran had experienced service-connected PTSD symptoms of depression, nightmares, and flashbacks, which extremely impaired social and occupational functioning. 

A June 2013 VA treatment record reflects the Veteran reported "keeping busy" by running errands and working, and in a September 2013 statement the Veteran wrote that, beginning in 2010, he was unable to work more than 25 hours per week and was currently unable to work more than 15 hours per week due to symptoms of the service-connected PTSD.

At a September 2013 VA examination, the Veteran reported retiring as a tax auditor in 2000, that he continued working part-time on a contract basis until 2012, and chose not to renew the contract because the work itself was becoming too mentally and emotionally challenging.  

At the January 2016 Board hearing, the Veteran testified that he had worked 25 hours per week in 2010, stopping working full-time in 2012 because of "unproductivity," had earned approximately $60,000 from approximately 2010 to 2012, had earned "over 100 and some thousand" from approximately 2013 to 2014 from work on a "big job," and since 2014, had worked part-time, approximately three to five hours per week as a tax consultant.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disabilities.  The degree of occupational impairment caused by the PTSD has been analyzed in the 70 percent rating appeal issue.  The degree of occupational impairment is occupational and social impairment with deficiencies in most areas, which is less than "total" occupational impairment.  Notably, no examiner has opined that the Veteran is unemployable due to any service-connected disability or disabilities.  Significantly, the evidence of record, including the Veteran's self-reported work history, reflects gainful employment from March 2001 forward.  See January 2012 VA Form 21-8940 (reflecting the Veteran reported being self-employed from March 2001 forward earning $10,000 per month).  Further, at the January 2016 Board hearing, the Veteran testified he had earned approximately $60,000 from approximately 2010 to 2012, had earned "over 
100 and some thousand" from approximately 2013 to 2014 from work on a "big job," and since 2014, had worked part-time, approximately three to five hours per week as a tax consultant.  The salary earned for this period is significantly above the poverty threshold and reflects gainful employment.

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

For the rating period on appeal from April 20, 2010 to September 12, 2013, an increased rating of 70 percent for PTSD is granted.  

A TDIU is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


